 CAL-WESTERN TRANSPORT453Cal-Western TransportandBuildingMaterial&Dump Truck Drivers,Local 420, InternationalBrotherhood-,of Teamsters,Chauffeurs,Ware-housemen and Helpers of America:Case 21-CA-2432231March 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ,AND MEMBERSBABSON AND STEPHENSOn 9 May 1986 the National Labor RelationsBoard issueda Decisionand Order in this proceed-ing, reported at 279 NLRB No. 115 (unpublished),granting the General Counsel's Motion for Summa-ry Judgment. On 8 August 1986 -the- Board in-formed the parties of its sua sponte determinationto ` reconsider its decision in the above case. Thepartieswere invited to file statements of positionwith respect to- the distinction, if any, between"major" and "minor" supervisors in the context ofevaluating the coercive impact of preelection,prounion supervisory conduct.The Respondentfiled a statement of position on 25 August 1986.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.As noted in our earlier Decision and Order, asecret-ballot election was held in the petitioned-forunit on 5 August 1983. Out of 28 eligible voters, 12cast votes for, and6 castvotes against, the Union;there were 8 challenged ballots, a number sufficientto affect the results of the election. The Companyfiled objections to the election, alleging, inter alia,that "supervisory taint" was present during the so-licitation of authorization cards as well as through-out the course of the Union's organizing drive. On19October' 1983 the Acting Regional Directorissued a Supplemental Decision and Order direct-ing that a hearing be held on the challenged ballotsand on the Company's' objections. A hearing washeld on 26 October 1983, and'the hearing officer'sreport and recommendations "issuedon 14 March1984. The hearing officer found, inter alia, that thechallenge to the ballot of Craig Kuyper should besustained on the basis of Kuyper's supervisorystatus.The hearing officer also recommended over-ruling the Employer's objections to the election, in-cluding the objection alleging that Kuyper's in-volvement with the unionorganizingdrive createda supervisory taint which invalidated the election,because Kuyper was only a minor supervisor andtherefore his involvement in the union campaignwas not coercive. The Employer filed exceptionsto the hearing officer's report and recommenda-tions.On 31 July 1984 the Regional Director issueda Second Supplemental Decision and Certificationof Representative to which the Employer filed arequest for review. On 24 January 1985 the Boardissued a mailgramdenying the Employer's requestfor review except with respect to -',the Union's al-legedpromise to waive initiation fees.'With re-spect to the alleged supervisory taint, the Board,citing- Ideal Electric &,Mfg. Co.,134 NLRB 1275(1961), found that because there was no allegationthat any of the alleged "taint" occurred during thecritical period, the Employer was precluded fromraising the issue for the first time in this, postelec-tionproceeding.By letter dated 5 November 1985, the Unionmade a formal demand for recognition and bargain-ing.The Employer refused,,,maintainingthat theBoard had committed reversible error in its deci-sion certifying the Union. The Union filed anunfair labor practice charge- and the Region issueda complaint. On 20 February, 1986 the GeneralCounsel filed a Motion for Summary Judgmentwhich we granted in our ,9 May 1986 decision. Wenow, however, wish to address in more detail theissues raised by our classification of individuals asmajor or minor supervisors.In his report and recommendations, the hearingofficer made a detailed analysis of Kuyper's super-visory,authority and prounion conduct, finding thatKuyper was a supervisor and that he had been in-strumental in the Union's organizingdrive. He thennoted that there are two situations in which a su-pervisor's conduct on behalf of the union can havean objectionable effect sufficient to warrant settingaside the election. The first involves a situation inwhich the employer takes no- stand contrary to thesupervisor's prounion conduct, and employees canbe led to believe the employer favors theunion.2The second involves the possibility that a supervi-sor'sprounion conduct could coerce employeesinto supporting the union out of fear of future re-taliation by that supervisor.In order to determine whether a supervisor'sconduct could reasonably tend to coerce employ-ees, the Board has reviewed the degree of supervi-sory authority possessed by the supervisor and theextent of the supervisor's prounion conduct. Thehearing officer, relying onITT Corp.,265 NLRB1480 (1982), stated that the initial analysis in_ deter-mining whether Kuyper's conduct was objection-able centered on his status as a major or a minori In a Third Supplemental Decision and Certification of Respondentdated 24 April 1985, the Regional Director adopted the hearing officer'srecommendationsthatthis objection be overruled On 21 October 1985the Board denied the Employer's request for review of this issue.2No party asserts that such is the case here.283 NLRB No. 66 454DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsupervisor.A major supervisor was defined in thatcase as onewho can hire, fire, promote,and issuewrittenwarningsto employees, or effectively rec-ommend that such action be taken. Only supervi-sorswho possessed such authority were viewed aspossessingsufficient retaliatory potential tomaketheirprounion conduct coercive.Applying thisanalysis, the hearing officer concluded that sinceKuyper did not possess the above-described au-thority, he was a minor supervisor. Thus, althoughthe hearing officer found that Kuyper was the cen-tral figure in the organizing campaign, the hearingofficer's classification of Kuyper as a minor super-visor led him to conclude that Kuyper's prounionconduct was not coercive.The Employer asserts that the Board's distinc-tion between major and minor supervisorsis an ar-tificialone Without any validity. It furtherassertsthat Kuyper -possessed extensive authority to retali-ate against and to reward employees. In addition,the Employermaintainsthat Kuyper's prounion ac-tivitywas sufficiently extensive to have reasonablytended to affect employees' choice in the election.We agree with the hearing officer's conclusionthatKu'yper's conduct did not interfere with theemployees' free choice in the election. In so doing,we rely on all the relevant circumstances in thecase.In particular, we evaluate, as we have in thepast, all the relevant aspects of Kuyper's superviso-ry authority in determining whether his prounionconduct would reasonably tend to coerce employ-ees -in the exercise of their Section 7 rights.3 How-ever, we do not rely on the summary characteriza-tion of Kuyper as a minor supervisor.The designation of a supervisor as major orminor has been used as a type of shorthand to indi-cate the extent of supervisory power exercised, byan individual. The designation met with criticism,however, when certain courts of appeals perceivedthat the labeling of a supervisor's authority asmajor or minor was taking the place of a thoroughanalysis by the Board of the potential for coercionby a prounion supervisor of unit employees.4Nowhere is this conflict more evident than in theseries of cases involving ITT Corp. A representa-tion election was held on 16 February 1979 in aunit of production and maintenance employees.The employer protested the inclusion of, 31 groups See, e.g,Deichamp4 Inc.,210 NLRB 179 (1974);SheratonMotor Inn,194 NLRB 733 (1971).4 SeeNLRB v. Kahala Kai Photo Service,784 F.2d 1446 (9th Cyr. 1986);ITT Corp. v NLRB,712 F 2d 40 (2d Cit. 1983);Turner's Express v.NLRB,456 F.2d 289 (4th Cir. 1972). As the Ninth Circuit stated inNLRB v. Hawaiian Flour Mill,792 F.2d 1459, 1463 (9th Cit. 1986), thecharacterization of an individual as a minor supervisor"cannot save anelectionwhen that supervisor has the power to punish or reward, andacts so that the threat of exercising that power reasonably tends tocoerce employees in their voting "leaders in the- unit, and these individuals voted sub-ject to challenge. The company filed objections tothe election,maintaining that the group leaderswere supervisors and that their prounion conducttainted the election. The Board adopted the Re-gionalDirector's finding that even assuming thatall31 individualswere supervisors,- theywereminor, as opposed to major, supervisors withoutany real authority to affect the working conditionsof unit employees. The Board subsequently foundthat the company's refusal to bargain with theunion violated Section 8(a)(5) and (1).On review of the Board's bargaining order, theSecond Circuit remanded the case to the Board,finding that the Board had not addressed the cen-tral issue of whether any of the unit employees'votes had been affected by the group leaders' con-duct. In its supplemental decision, the Board inter-preted the Second Circuit's opinion as approvingitsmajor/minor supervisor- distinction, and foundthat the day-to-day supervisory authority of thegroup leaders did not afford an opportunity for ef-fective retaliation against antiunion employees.In its opinion on review of the Board's supple-mental decision the court expressly noted that itsearlier opinion had "not approve[d] an automaticconclusion that a supervisor's conduct might ormight not affect voting based on a distinction be-tween `major' and `minor' supervisory authority."5What the court was interested in, it stated, andfailed to find in the supplemental decision, were thecriteria used by the Board for determining whethera supervisor exercised major or-'minor authority,and whether the exercise of that authority couldhave an' effect on employee voting. The courtclearly rejected the' Board's determination that anindividual was a major supervisor' only i- possessedof "the authority to hire, fire, promote, or issuewritten warnings on his own volition, -or has theauthority, effectively to recommend' such action."Rather, the court concluded, the criteria to be usedin determining the potential of a, supervisor to in-fluence unit employees should include not only thepower to retaliate, as indicated by the Board, butthe power to reward employees as wells Based onthese criteria, the court found that the group lead-ers did possess sufficient authority, to influence em-ployee votes by their conduct and set aside theelection.?5 712 F.2d at 43-44.6 Id. at 44."See alsoNLRB v. Kahala Kai Photo Service,supra, in which theNinth Circuit also adopted the view that the Board should consider boththe potential to reward as well as the potential- to retaliate in evaluatingthe effects of a supervisor's proumon conduct. 'CAL-WESTERN TRANSPORT455We agree that _ in evaluating whethera supervi-sor's prounion conduct -could reasonably tend tocoerce employees' votes ina representation elec-tion, it isnecessaryto evaluate the -ability of a su-pervisor both to reward and to retaliateagainst em-ployees. In this regard, the indicia of authoritywhich a supervisorpossessesare factors to be con-sideredinmakingthis evaluation. That evaluationis not furthered, however, by characterizing super-visors as major or minor based on a summary ofthose indicia.To the contrary, the use of suchcharacterizations has the tendency, as the Board'sown experience has shown, to lead toan incom-plete analysis of the degree ofa supervisor's au-thority.Thus, to the extent that our decision inITT Coa p.and subsequentcases canbe interpretedas suggestingthat a major/minor characterizationmay be substituted for a complete analysis of theextent of supervisory authority, they are herebyoverruled.In determining that Kuyper's prounion conductcould not reasonably tend to coerce employeeshere, we rely on his minimal supervisory power toeither reward or adversely affect unit employees.PrimaryamongKuyper'sduties asdispatcher arethe establishment,assignment,and adjustment ofthe drivers' pickup and delivery routes. Kuypertestified that those routes were designed by takinginto account the milking times of the dairies, thedelivery requests by customers, and the amount ofmilk which could be transported on a given route.Once the routes are established, they remain essen-tially the same throughouta season, andKuyper isresponsible for assigning them to drivers and estab-lishing startingtimes.Although the assignment ofdrivers to, routes may be a significant indicia of su-pervisory power 'in some situations, the circum-stances here indicate that Kuyper exercised only a"degree" of independent judgment in that theroutes are designed to accommodate factors outsideof Kuyper's control, and thus cannot be easily ma-nipulated in order to punish or reward an employ-ee.Other aspects of Kuyper's supervisory authorityare equally benign with respect to the possibility ofusingsuch power for or against specific employees.Kuyper's ability to grant time off and sick leave isfairly routine, because the various routes require, nospecial skills and the drivers frequently fill in forone another. Kuyper testified that when someoneasks for time off, he will either take the route him-self,call a casual employee, or call a regular em-ployee who is normally scheduled to be off at thattime. If no replacement can be found, the request isdenied. An employee who is regularly scheduled tobe off at that time is not compelled to come intowork. Thus, although Kuyperhas adegree of inde-pendent---authorityinmaking decisionsabout theroutes, the extent to which. that authority could beusedfor or against a particularemployee is mini-mal.Kuyper also reviews drivers' worksheets andpaysheets, and has the authority to, correct inaccu-racies or discrepancies. Such corrections, however,would not be likely to give rise to it situation inwhich an employee could be rewarded or pun-ished,becausethere is no evidence that Kuyper hasany discretion in refraining from reporting them.Kuyper testified that his - power to discipline em-ployees isminimal, consistingof verbal warningswhich are not recorded in the employees' person-nel files.8He has no authority to hire, fire, or pro-mote employees and, although on occasion his rec-ommendations on hiring have been followed, therecord indicates that employees have also recom-mended individuals who have been hired. Kuyperattends supervisorymeetingsconcerning the profit-ability of routes, driver performance, and cost ofsupplies and vehicles.He also prepares monthlyprofit and route analysis reports used by the Em-ployer to check revenue-to-ratios and to evaluatewhether route changes can increase profit. Kuypertestified that with respect to employee perform-ance, his role is basicallysuggestingmodificationsin the routes, depending on how quickly driverswere making their runs, but he takes nopart in em-ployee evaluations. None of these functions lendsitself to creatinga situationinwhich Kuyper cansignificantly reward or punish unit employees.Basedon these factors, we find that Kuyper doesnot possess sufficient authority such that his proun-ion conduct could reasonably be said to have beencoercive.Moreover, we note that although Kuyper wasinvolved with the initial organizing drive and solic-ited employees to sign authorization cards, therehas been no allegation that Kuyper engaged in ob-jectionable conduct after the representation petitionwas filed. The Board has, on occasion, consideredprepetition actions as evidence of objectionableconduct, particularly, when prepetition misconductoccurred in connection with a, union's attempt togenerate a sufficient showing of interest.9 Here,however, the Employer is not objecting to theUnion's showing of interest, but rather assertingthatKuyper's conduct created a supervisory taintthat interferedwith the conduct of the election.There is no evidence that Kuyper engaged in any8 Although Kuyperalso testifiedthat he was told he has the power toissue written warnings,he hasnever exercised this power.sLyon'sRestaurants,234 NLRB 178 (1978);Gibson'sDiscountCenter,214 NLRB 221 (1974). 456DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDsignificant prounion conduct after the petition hadbeen filed.Althoughhis -conduct may have beeninfluential in starting the union's organizing drive,we believe that this'prepetition conduct, withoutmore, and in light of its remoteness in time fromthe election,was insufficient to affect the results ofthe election..Ideal Electric& Mfg. Co.,134 NLRB1275 (1961). In addition,we note that it is not al-leged-thatKuyper threatened employees in anyway orpromised any rewards in order to ensuretheir supportfor theUnion and,significantly, theopinions he expressed about the Union were strict-ly his own personal views."0Therefore, we find that the objection was prop-erly overruled and that the issuance of the Certifi-cation of Representative was appropriate. Accord-ingly,we reaffirm our earlier finding that the Re-spondent was obligated to bargain with the Unionand that its refusal to do so violated Section 8(a)(5)and (1).ORDERThe Order in case 279 NLRB No. 115 (May 9,1986) (unpublished)is reaffirmed.is SeeNLRBv.HawaiianFlourMill,792 F.2d 1459, 1464 (9th Or.1986).